PER CURIAM.*
Daniel Glenn Ostrander, Texas prisoner # 428108, appeals from the district court’s dismissal of his 42 U.S.C. § 1983 complaint for failure to comply with its briefing order.
Although the district court dismissed Ostrander’s complaint without prejudice, that dismissal operates as one with prejudice, because the statute of limitations would bar re-prosecution of this lawsuit. See Owens v. Okure, 488 U.S. 235, 249-50, 109 S.Ct. 573, 102 L.Ed.2d 594 (1989); Flores v. Cameron County, Tex., 92 F.3d 258, 271 (5th Cir.1996). Ostrander contumaciously failed to comply with the briefing order, and the district court employed lesser sanctions before dismissing his complaint. See Long v. Simmons, 77 F.3d 878, 880 (5th Cir.1996). The district court did not abuse its discretion.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.